        2:17-cr-20037-JES-JEH # 304        Page 1 of 8                                        E-FILED
                                                                   Monday, 22 April, 2019 05:14:58 PM
                                                                        Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
        Plaintiff,                        )
                                          )
vs.                                       )        Case No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
        Defendant.                        )

      MOTION FOR RECONSIDERATION OF COURT’S RULE 12.2 PROCEDURES

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and respectfully moves the Court to reconsider its April 11, 2019, Order

granting permission for the government’s mental health experts to question Mr.

Christensen regarding the facts of the crimes with which he is charged, (R. 300). The

Court’s decision, which reversed its prior ruling that questioning Mr. Christensen about

the crimes would not be allowed, is based upon authority that has been thoroughly

discredited and should be vacated.

I.      THE GOVERNMENT IS NOT ENTITLED TO ELICIT INFORMATION
        FROM MR. CHRISTENSEN THAT HIS OWN EXPERTS DO NOT HAVE.

        In its Order granting the government’s experts permission to question Mr.

Christensen about the crimes with which he is charged, the Court cited the holding of

the district court in United States v. Johnson, 383 F. Supp. 2d 1145 (N.D. Iowa 2005), that

“the permissibility of offense-specific questioning depends on the defendant’s intended

framework for the mitigation evidence.” (R. 300 at 3.) Mr. Christensen respectfully




                                              1 
       2:17-cr-20037-JES-JEH # 304             Page 2 of 8



submits that the Johnson court erred in this respect. Whether the government may

question a defendant about the offense should be determined based upon whether the

defense experts conducted such an inquiry, regardless of the mitigating factors the

defense will urge the jury to find at trial.

       A court order directing Mr. Christensen to submit to a mental health examination

by government experts implicates, among others, his constitutional rights under the

Fifth Amendment. When he asserts and exercises his right to present expert mental

health evidence on his own behalf, a defendant can be deemed to have at least partially

waived his Fifth Amendment privilege. Kansas v. Cheever, 134 S. Ct. 596, 601 (2013);

Buchanan v. Kentucky, 483 U.S. 402, 423-24 (1987). However, the scope of the waiver is

only as broad as is necessary for the government to examine the defendant for “the

limited purpose of rebutting the defendant’s evidence.” Cheever, 134 S. Ct. at 603. See

also Buchanan, 483 U.S. at 424 (finding no Fifth Amendment violation where excerpts of

report were used for “limited rebuttal purpose”).

       The scope of the defendant’s waiver, and therefore what constitutes an

appropriately limited rebuttal examination, is determined in the same way that courts

determine the scope of the waiver when a defendant elects to take the stand at trial and

testify on his own behalf. Powell v. Texas, 492 U.S. 680, 684 (1989) (per curiam) (holding

that “defendant’s use of psychiatric testimony might constitute a waiver of the Fifth

Amendment privilege, just as the privilege would be waived if the defendant himself

took the stand”); Cheever, 134 S. Ct. at 601 (allowing government to present limited

rebuttal testimony “harmonizes with the principle that when a defendant chooses to


                                                 2 
       2:17-cr-20037-JES-JEH # 304          Page 3 of 8



testify in a criminal case, the Fifth Amendment does not allow him to refuse to answer

related questions on cross- examination”). Accordingly, a defendant waives the

privilege “as to matters he himself has put in dispute.” Brown v. United States, 356 U.S.

148, 156 (1958). The defendant “determines the area of disclosure and therefore of

inquiry.” Id. at 155. The “breadth of his waiver is determined by the scope of the

relevant cross-examination.” Id. at 154-55. In the case of mental health evidence, a

defendant waives his Fifth Amendment privilege with respect to those issues that his

own experts’ testimony put in dispute. The Constitution then permits the government’s

expert witness to examine the defendant to the extent necessary to rebut those issues.

       Put another way, the Fifth Amendment permits the government “access to the

same information” that the defendant has. Johnson, 383 F. Supp. 2d at 1162-63 (citing

State v. Obstein, 247 A.2d 5, 11-13 (N.J. 1968). As the court in Obstein held, if “the defense

psychiatrists obtained [information about the crime] from [the defendant], in fairness

and justice the State should be permitted to cover the subject also.” Id. The Fifth

Amendment does not, however, permit the government to obtain more information than

the defense experts have, at least not by questioning the defendant.

       For a variety of reasons, Mr. Christensen instructed his own experts not to

question him about the facts and circumstances of the crimes with which he is charged.

This decision is not without cost. The government will likely criticize it at trial and

attempt to use it to undermine the credibility of the defense experts. This the

government is free to do. However, the government should not be permitted to gain an




                                              3 
       2:17-cr-20037-JES-JEH # 304         Page 4 of 8



unfair advantage by allowing its experts to question Mr. Christensen about the crime

when his own experts have not done so.

       This constitutional principle applies no matter how Mr. Christensen intends to

use his expert evidence at trial or which mitigating factors he will urge the jury to find.

He likely will use evidence of his “long-standing condition to argue that he was

operating with impaired capacity on the day of the offense.” (R. 300 at 3.) The fact that

he suffered from major mental illness at the time that the crime occurred is a reason for

the jury to impose a sentence of less than death, and thus it is unquestionably

admissible mitigating evidence. See Lockett v. Ohio, 438 U.S. 586,604 (1978) (plurality

opinion) (“[T]he Eighth and Fourteenth Amendments require that the sentencer, in all

but the rarest kind of capital case, not be precluded from considering, as a mitigating

factor, any aspect of a defendant’s character or record and any of the circumstances of

the offense that the defendant proffers as a basis for a sentence less than death.”).

       The government is, of course, free to rebut this mitigating factor by presenting its

own expert testimony that Mr. Christensen is not mentally ill, or to criticize and dispute

the weight that should be accorded to the defense experts’ conclusions or defense

counsel’s arguments. It is, however, neither necessary nor fair that the government be

provided with a “leg up” by also permitting its experts to access information that Mr.

Christensen’s experts do not have.

       The Johnson court’s erroneous conclusion that a defendant who declines to be

questioned about the facts of the crime by either defense or government experts is

“foreclosed from asserting any offense-specific mental condition mitigating factor” at


                                             4 
       2:17-cr-20037-JES-JEH # 304         Page 5 of 8



trial was the product of it being led astray by the constitutionally deficient performance

of Ms. Johnson’s counsel. The question before the court was framed by the defense’s

insistence from the start that it would not rely on the “duress” or “lack of capacity”

statutory mitigating factors and would not argue for mitigation on the basis of any

offense-specific mental condition. Id. at 1164. It was “based upon her representations”

that the court found that she was precluded from invoking the statutory mitigating

factors, not the court’s independent conclusion that relying on those or similar factors

would be impermissible. Id. at 1165.

       Indeed, the same court later vacated Ms. Johnson’s death sentences under 28

U.S.C. § 2255 based on her trial counsel’s ineffective assistance in this regard. It found

that counsel’s decision to forego presenting evidence and argument connecting the

defendant’s mental condition to her conduct – “not just by forbidding the experts to ask

Johnson pertinent questions, but by forbidding the experts to opine that there was any

connection between Johnson’s mental health and her conduct at the time of the

offenses” – constituted deficient performance. Johnson v. United States, 860 F. Supp. 2d

663, 887 (N.D. Iowa 2012) (emphases in original). The court called counsel’s decisions

“foolish concessions” and noted that, had they not been made, it “would not have ruled

that Johnson was foreclosed from asserting any offense-specific mental health

mitigating factor in the penalty phase.” Id. at 890-91.

       Assessing whether the defendant was prejudiced by her counsel’s performance,

the court summarized the testimony of the mental health experts who testified during




                                             5 
       2:17-cr-20037-JES-JEH # 304         Page 6 of 8



the post-conviction proceeding regarding what they would have testified to at trial had

they been permitted:

              Dr. Hutchinson testified at the evidentiary hearing about what she could
               have said, based on her own evaluation and the evaluations of Drs.
               Gelbort and Logan, even without asking Johnson about the crimes
               themselves, about Johnson’s impaired capacity to conform her conduct,
               appreciate the wrongfulness of her conduct, duress, and severe mental
               and emotional disturbance. 
                
            Dr. Logan testified that, even without discussing the facts with Johnson,
               he could have testified about several impairments and the impact of each
               of them on her behavior at the time of the offenses, including a possible
               diagnosis of borderline personality disorder from symptoms in Johnson’s
               history, that her symptoms were also consistent with affective spectrum
               disorder, including bipolar disorder, that she was unable to see bad
               consequences, and that she suffered symptoms of PTSD.
                
            Dr. Cunningham testified that he could have discussed Johnson’s conduct
               at the time of the crimes without interviewing her about the crimes, the
               effect of mental capacity in terms of moral culpability, Johnson’s ability to
               appreciate the wrongfulness of her conduct, and other mitigating factors.
               Dr. Cunningham also testified as to what defense counsel removed from
               the Powerpoint presentation that he had prepared for Johnson’s case,
               which tied the risk factors to specific events and people to demonstrate
               how she was at risk, and how these life circumstances impacted her
               behavior at the time of the crimes. 
                
Id. at 888 (internal citations omitted).

       Based in part on this evidence that trial counsel could have presented, the court

found that Ms. Johnson had indeed been prejudiced by their deficient performance and

vacated her sentences of death. Id. at 891. The 2005 opinion in Johnson accordingly

constitutes no authority for the proposition that a defendant who declines to be

questioned about the facts of the charged crimes is precluded from presenting evidence

of how her mental condition impacted her conduct or relying upon offense-specific



                                             6 
       2:17-cr-20037-JES-JEH # 304        Page 7 of 8



mitigating factors. There is, in turn, no basis upon which to find that the government’s

experts may be permitted to question Mr. Christensen about the crime depending upon

the mitigation case that he presents at trial, and such questioning should be precluded

at this time.

       WHEREFORE, Mr. Christensen respectfully requests that this Motion be granted

and that the Court reconsider and rescind its Order permitting the government’s

experts to question him about the crimes with which he was charged.

       Respectfully submitted,
 
                /s/Elisabeth R. Pollock                 /s/ George Taseff
                Assistant Federal Defender              Assistant Federal Defender
                300 West Main Street                    401 Main Street, Suite 1500
                Urbana, IL 61801                        Peoria, IL 61602
                Phone: 217-373-0666                     Phone: 309-671-7891
                FAX: 217-373-0667                       Fax: 309-671-7898
                Email: Elisabeth_Pollock@fd.org         Email: George_Taseff@fd.org

                /s/ Robert Tucker                       /s/ Julie Brain
                Robert L. Tucker, Esq.                  Julie Brain, Esq.
                7114 Washington Ave                     916 South 2nd Street
                St. Louis, MO 63130                     Philadelphia, PA 19147
                Phone: 703-527-1622                     Phone: 267-639-0417
                Email: roberttuckerlaw@gmail.com        Email: juliebrain1@yahoo.com




                                            7 
       2:17-cr-20037-JES-JEH # 304        Page 8 of 8



                              CERTIFICATE OF SERVICE

      I hereby certify that on April 22, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             8 
